Exhibit 10.3

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (the “Agreement”) dated as of January 5, 2011, is
entered into between Frank D. Forward (the “Consultant”) and BJ’s Wholesale
Club, Inc. (“BJ’s” or the “Company”).

WITNESSETH

WHEREAS, Consultant has a unique historical knowledge of the Company;

WHEREAS, Consultant has significant institutional and industry knowledge and
expertise in the retail and wholesale sectors; and

WHEREAS, the Company desires to utilize the expert advice and consultation
assistance of Consultant in the field in which Consultant has professional and
experiential qualifications.

NOW THEREFORE, in consideration of the promises and conditions set forth herein,
the sufficiency of which is hereby acknowledged, the Company and Consultant
agree as follows:

 

1. Consulting Services. Company agrees to engage Frank D. Forward to provide
strategic advice and expert guidance to executives of the Company (“Services”).
Consultant will provide such consultation to Laura Sen, President and Chief
Executive Officer of the Company (the “CEO”), Robert W. Eddy, Chief Financial
Officer (the “CFO”) and to the other members of the Company’s Senior Leadership
Team. Consultant’s Services, which are anticipated to require 50% of
Consultant’s time, shall include, but are not limited to the following:

 

  a. Supporting the on-going transition of the CFO;

 

  b. Providing input to the CEO and CFO on setting the strategic direction of
the business and expansion opportunities for the business; and

 

  c. Remaining current on the operation and financial performance of the Company
to provide advice and counsel as needed or requested by the CEO, CFO and/or the
Senior Leadership Team on financial reporting, investor relations and other
topics.

 

2. Compensation. BJ’s agrees to pay Consultant for Services rendered pursuant to
this Agreement at the rate of $300,000 per 12 month period (“Consulting Fee”).
The Company shall pay Consultant his Consulting Fee in twelve equal monthly lump
sum installments. Consultant shall be reimbursed for all reasonable travel
expenses incurred in the course of the provision of Services.

LP11:ECC/Consulting Agreement Forward



--------------------------------------------------------------------------------

 

3. Term and Termination of Agreement.

 

  a. This Agreement shall be effective as of January 31, 2011 and shall
terminate on February 1, 2013 (“Term”) unless otherwise terminated under this
paragraph or by the mutual assent of the parties.

 

  b. The Company shall have the right to terminate this Agreement upon sixty
days written notice to Consultant, if Consultant shall fail to provide the
services set forth in this Agreement, and the Consultant shall have the right to
terminate this agreement upon sixty days written notice for any reason.

 

  c. This Agreement shall be automatically terminated upon the death or
disability of the Consultant. The Company shall pay to Consultant’s estate, or
to the Consultant as appropriate, the balance of the Consulting Fee owed through
the fiscal year end of the year of Consultant’s death or disability.

 

4. Independent Contractor. The parties intend that Consultant shall perform
services pursuant to this Agreement as an independent contractor as defined by
applicable law. Consultant shall be responsible for payment of all taxes arising
out of Consultant’s activities under this Agreement.

 

5. Confidentiality. Consultant acknowledges that during the engagement of his
services by the Company, Consultant will have access to and become acquainted
with various trade secrets, strategies, information, and records of the Company
and/or used by the Company in connection with the operation of its business, and
Consultant agrees to keep confidential all such information and any other
non-public information from, or relating to, the Company. All files, records,
documents, and information and similar items relating to the business of the
Company, whether prepared by Consultant or otherwise coming into his possession,
shall remain the exclusive property of the Company. The provisions of this
paragraph shall survive the termination of this Agreement.

 

6. Right to Injunction. The parties hereto acknowledge that the services to be
rendered by Consultant under this Agreement and the rights and privileges
granted to the Company under the Agreement are of a special, unique, and
extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Consultant of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. Consultant expressly agrees
that the Company shall be entitled to seek injunctive in the event of, or to
prevent, a breach of any provision of this Agreement by Consultant. Rights and
remedies of the Company under this Agreement are cumulative and resort to
injunctive relief, however, shall not be construed to be a waiver of any other
rights or remedies that the Company may have for damages or otherwise.

 

7. Successors and Assigns. All of the provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, if any, successors,
and assigns.

 

2



--------------------------------------------------------------------------------

 

8. Waiver. Waiver by one party or breach of any provision of this Agreement by
the other shall not operate as a continuing waiver.

 

9. Assignment. Consultant shall not assign any of Consultant’s rights under this
Agreement, or delegate the performance of any of Consultant’s duties hereunder,
without the prior written consent of the Company. Nor, shall anyone other than
Forward provide the Services under this Agreement on behalf of Consultant.

 

10. Notices. Any and all notices to be given hereunder shall be in writing and
shall be given to another party if personally served, or if sent by Federal
Express or a similar national overnight carrier (“Federal Express”). If such
notice is served personally, notice shall be deemed constructively made at the
time of such personal service. If such notice, is given by Federal Express, such
notice shall be conclusively deemed given one day after delivery to Federal
Express addressed to the party to whom such notice is to be given as follows:

 

If to Consultant:    Frank D. Forward    25 Cider Hill Lane    Sherborn, MA
01770 If to the Company:    President and Chief Executive Officer    BJ’s
Wholesale Club, Inc    25 Research Drive    Westborough, MA 01581

Any party hereto may change its address for purposes of this section by written
notice given in the manner provided above.

 

11. Entire Understanding. This Agreement constitutes the sole agreement between
the parties hereto. It supersedes all prior communications, representations or
agreements between the parties.

 

12. Jurisdiction. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts, notwithstanding
conflict of law principals.

 

13. Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

14. Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned are duly authorized to execute and do execute
this Agreement on behalf of Consultant and the Company as of the day and year
first written above.

 

BJ’S WHOLESALE CLUB, INC.    

/s/ Laura J. Sen

   

/s/ Frank D. Forward

Laura J. Sen     Frank D. Forward President and Chief Executive Officer    

      1/5/2011

   

January 5, 2011

Date     Date

 

4